Citation Nr: 0614712	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-03 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an earlier effective date for service 
connection for diabetes mellitus, type II, associated with 
herbicide exposure.

2.  Entitlement to service connection for diabetic 
nephropathy as secondary to the service-connected disability 
of diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral 
neuropathy bilateral upper extremities as secondary to the 
service-connected disability of diabetes mellitus, type II.

4.  Entitlement to service connection for arteriosclerotic 
heart disease as secondary to the service-connected 
disability of diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral 
neuropathy bilateral lower extremities as secondary to the 
service-connected disability of diabetes mellitus, type II.

6.  Entitlement to service connection for diabetic 
retinopathy as secondary to the service-connected disability 
of diabetes mellitus, type II.

7.  Entitlement to service connection for left carpal tunnel 
syndrome as secondary to the service-connected disability of 
diabetes mellitus, type II.

8.  Entitlement to service connection for right carpal tunnel 
syndrome as secondary to the service-connected disability of 
diabetes mellitus, type II.

9.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1970.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from April 2003 and June 2003 rating 
decisions by the No. Little Rock, Arkansas Regional Office 
("RO") of the Department of Veterans Affairs ("VA").  The 
April 2003 rating granted service connection for diabetes 
mellitus, type II, associated with herbicide exposure 
assigning an evaluation of 20 percent disabling effective 
March 12, 2003 and denied entitlement to service connection 
for diabetic nephropathy, peripheral neuropathy bilateral 
upper extremities, arteriosclerotic heart disease, peripheral 
neuropathy bilateral lower extremities, diabetic retinopathy, 
left carpal tunnel syndrome, and right carpal tunnel 
syndrome, each as secondary to the diabetes mellitus, type 
II.  The June 2003 rating decision denied service connection 
for hypertension.  The appeals were merged in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran first requested the 
opportunity to testify before a Travel Board in his January 
2004 Substantive Appeal to the Board (VA Form 9) regarding 
all issues appealed from the April 2003 rating decision.  In 
July 2004, the veteran requested an opportunity to testify 
before a Travel Board in his Form 9 to the Board regarding 
the issue of entitlement to service connection for 
hypertension.  Following a March 2005 letter from the RO 
merging all issues on appeal and outlining its duty to assist 
the veteran, in April 2005 the veteran submitted a statement 
again requesting a hearing regarding all issues on appeal 
before the Board.  In August 2005, the veteran's 
representative reiterated the veteran's request for a hearing 
regarding all issues on appeal before the Board.  In an 
undated letter, the RO sent the veteran a letter telling him 
that it had certified his appeal to the Board and that he had 
90 days from the date of the letter to ask to appear 
personally before the Board and give testimony concerning his 
appeal.  The letter is followed by a May 2006 Informal 
Hearing Presentation by the veteran's representative again 
requesting a hearing on the veteran's behalf.  

The veteran has not testified with respect to the issues here 
on appeal and therefore, the case must be remanded for the 
scheduling of a Travel Board hearing.  Hasty v. West, 13 Vet. 
App. 230 (1999), Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a hearing 
before the Board to be held at the 
local office.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






